DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention relates to”, “In particular is the invention concerned with”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “The present invention relates to” in line 1 thereof and “In particular is the invention concerned with” in the third to last line thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The recitation “suitable” in line 3 of claim 1 is indefinite since “suitable” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “suitable”.
	The recitation “at most about” in lines 2 and 3 of claim 6 and in line 2 of claim 7 is indefinite since “at most” sets a maximum and “about” blurs the claim rending the claim indefinite since the metes and bounds of the claim cannot be ascertained.
	Similarly, the recitation “at least about” in line 2 of claim 7 is indefinite since “at least” sets a minimum and “about” blurs the claim rending the claim indefinite since the metes and bounds of the claim cannot be ascertained.
Claim 11 contains the trademark/trade names CALSAL™, ZWAKAL™, NITRAKAL™, AMNITRA™, BFK™, Magnitra™ and BASKAL™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe CALSAL™, ZWAKAL™, NITRAKAL™, AMNITRA™, BFK™, Magnitra™ and BASKAL™ and, accordingly, the identification/description is indefinite.
Similarly, the recitation “’plug-and-play’” in line 1 of claim 1, while not a trademark, renders the claims indefinite since “plug-and-play” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “plug-and-play”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orlando US 5,502,685 in view of Burnside US 4,109,677.
Orlando US 5,502,685 discloses a mobile device 58 suitable for storing and supplying multiple liquid, comprising a housing, enclosing
two or more storage units 14,16 each suitable for storing a liquid fertilizer, wherein each storage unit is provided with a storage unit level measurement system 38,40,42,44 (see also the disclosure in paragraph 1, lines 43-57), a storage unit filling system (24+26+28 see also the disclosure in paragraph 1, l. 32-36);
 a safety drain liquid fertilizer storage (see Figure 3 and the disclosure in paragraph 4, lines 38-51, the housing of the sprayer in which the tanks 14 and 16 are located, can be regarded as a safety drain liquid storage); and  
a dosing and controlling system 30, and wherein the housing is equipped with connections for the input of a water flow (understood) and at least two connections for the output the output of a liquid fertilizer 22.
Claims 1 and 18 distinguish over Orlando US 5,502,685 in requiring the mobile device to further comprise two separate collectors for the separate containment of spilled liquid fertilizer and a venting system wherein the housing is equipped with connection for venting gasses.
In Orlando US 5,502,685 there are two mixing units 14,16, a water tank 10 and a chemical tank 24, consequently for the person skilled in the art it would be obvious to provide a separate collector for each of these unit for at least for the units containing the chemicals, that is to say for units 14, 16 and 24 for greater versatility in use and operation. 
Furthermore, mobile devices comprising units for liquids and venting devices are well known. 
See the disclosure in column 4, lines 52-56 of Burnside US 4,109,677, in which the venting systems are described as providing the same advantages as in the present application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included this feature of Burnside US 4,109,677 in a mobile device of Orlando US 5,502,685 for the reasoning set forth supra. 
As to claims 2 - 4, 19 and 20, the mobile device of Orlando US 5,502,685 is a trailer comprises freight containers (see Figure 3).  The housing is made of “rigid” material as broadly recited. 
Regarding claim 5, see Figures 1 and 2 of Orlando US 5,502,685 which shows the piping, tubing construction. 
With respect to claim 6, Orlando US 5,502,685 discloses (see claim 7) that each of the storage units 14 and 16 can hold up to 20 gallons of liquid which corresponds to about 0.076 m® liquid, which is considered to encompass the recited 0.1 m3.  
With respect to claim 12, Orlando US 5,502,685 discloses electrical empty and full sensors for sensing the level of the liquid in the mixing units 14 and 16, and this would necessarily be inclusive of an electrical pressure sensor which is regarded as a well known alternative means to measure the level of a liquid in a storage unit. 
Regarding claim 13, the structure present in Orlando US 5,502,685 is adaptable to the connections of the mobile device if required. 
With respect to claim 17, the mobile device of Orlando US 5,502,685 has spraying means (sprayer pump 20, sprayer nozzle 22) for spraying the chemicals. 
Claims 7-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Orlando US 5,502,685 in view of Burnside US 4,109,677 as applied to claims 1-6, 12, 13, and 17-20 above, and further in view of the document “Yara, Substrafeed - maximale flexibiliteit en gemak, https://web.archive.org/web/20170424235248/http-/Awww.yara_nl/, 2017” cited by applicant.
Claims 7-11 and 14-16 distinguish over the combination in requiring the specific adaptations recited therein.
“Yara, Substrafeed - maximale flexibiliteit en gemak, https://web.archive.org/web/20170424235248/http-/Awww.yara_nl/, 2017” discloses the fertilizers and the associated setup for storage, flow and distribution as required in the claims. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the fertilizers and the associated setup for storage, flow and distribution as disclosed in “Yara, Substrafeed - maximale flexibiliteit en gemak, https://web.archive.org/web/20170424235248/http-/Awww.yara_nl/, 2017” in the combination set forth supra for greater versatility in use and operation of the combination.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	DE 10 2004 059291 A1 discloses a Liquid manure/liguid fertilizer conveying and dosage method for use in agricultural areas, involves setting actuating variable of centrifugal pump, conduit system or dispensing organ so as to obtain actual flow rate of manure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993. The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 3, 2022